DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claims 21 is objected to because of the following informalities:  Claim 21 is misnumbered, and should be amended to numbered as claim 20.  Appropriate correction is required.
3.	Claims 21 is objected to because of the following informalities:  in line 9, “a second external contact” is a typographical error, and should be amended to “a second electrical contact” (since a first and third external contacts have not been defined by the claim).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 1-4, 6-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bernstein et al., U.S. Patent Application Publication No. 2011/0213225 A1 (“Bernstein”).
	As to Claims 1, Bernstein teaches the following:
An apparatus  (“vivo-based analyte monitoring system”) 100 (“Embodiments of the subject disclosure include in vivo analyte monitoring devices, systems, kits, and processes of analyte monitoring and making analyte monitoring devices, systems and kits.”, see para. [0007]) comprising: 
an analyte sensor (“analyte sensor”) 101 configured for contact with a body fluid (“Also shown in FIG. 1 is insertion device 150 that, when operated, transcutaneously positions a portion of analyte sensor 101 through a skin surface and in fluid contact with ISF,…”, see para. [0086]), 
wherein the analyte sensor 101 comprises a first electrode (“working electrode”) 1425 and a second electrode (“counter electrode”) 1426, and 
wherein the analyte sensor 101 is coupled to analyte monitoring circuitry (not labeled, see “circuit” shown in fig. 14B); and 
an on-body unit (“on body electronics”) 110 comprising a housing (“on body housing”) 119 (“FIG. 1 shows an exemplary in vivo-based analyte monitoring system 100 in accordance with embodiments of the present disclosure. As shown, in certain embodiments, analyte monitoring system 100 includes on body electronics 110 electrically coupled to in vivo analyte sensor 101 (a proximal portion of which is shown in FIG. 1) and attached to adhesive layer 140 for attachment on a skin surface on the body of a user. On body electronics 110 includes on body housing 119, that defines an interior compartment.”, see para. [0086]), the housing 119 having a first electrical contact (“conductive material”) 520, a second electrical contact (“conductive material”) 520, and a third electrical contact (“conductive material”) 520 (see para. [0128]), 
wherein the first electrical contact 520 is coupled to a first node (not labeled, on left side of left “resistor-capacitor pair” in fig. 14B) in the analyte monitoring circuitry (not labeled, see “circuit” shown in fig. 14B), the second electrical contact 520 is coupled to a second node (not labeled, between the “two resistor-capacitor pairs” in fig. 14B) in the analyte monitoring circuitry, and the third electrical contact 520 is coupled to a third node (not labeled, on right side of right “resistor-capacitor pair” in fig. 14B) in the analyte monitoring circuitry (“FIG. 14B illustrates such a network, comprising two resistor-capacitor pairs, resistor 1421 in parallel with capacitor 1422, and resistor 1423 in parallel with capacitor 1424, with the two resistor-capacitor pairs connected in a series connection between working electrode 1425 and counter electrode 1426.”, see para. [0172]), and 
wherein the first node (not labeled, on left side of left “resistor-capacitor pair” in fig. 14B) is coupled to the first electrode 1425 and the third node (not labeled, on right side of right “resistor-capacitor pair” in fig. 14B) is coupled to the second electrode 1426 (see fig. 14B).
	As to Claims2 , Bernstein teaches the following:
wherein the analyte monitoring circuitry includes a first resistor-capacitor (RC) pair (one of the “two resistor-capacitor pairs”) in series with a second RC pair (second of the “two resistor-capacitor pairs”), wherein the first RC pair is coupled between the first node (not labeled, on left side of left “resistor-capacitor pair” in fig. 14B) and the second node (not labeled, on right side of right “resistor-capacitor pair” in fig. 14B), and wherein the second RC pair is coupled between the second node and the third node (not labeled, on right side of right “resistor-capacitor pair” in fig. 14B).
	As to Claims 3, Bernstein teaches the following:
wherein the first electrical contact 960, the second electrical contact 960, and the third electrical contact 960 are concentrically positioned on the housing 911 of the on-body unit 110 (see fig. 9A).
	As to Claims 4, Bernstein teaches the following:
wherein the first electrical contact 520 is located between the second electrical contact 520 and the third electrical contact 520 (see fig. 7B).
	As to Claims 6, Bernstein teaches the following:
wherein the first electrical contact 520, the second electrical contact 520, and the third electrical contact 520 are each ring-shaped (see “Referring still to FIG. 5, in certain embodiments, the interconnect component 510 may include a three-sided or more configuration, e.g., a substantially triangular shape or the like.” in para. [0130]).
	As to Claims 7, Bernstein teaches the following:
wherein the analyte sensor 101 is a self-powered sensor (see para. [0014] and [0081]).
	As to Claims 8, Bernstein teaches the following:
wherein the apparatus 100 is configured to provide analyte information to a data analysis unit (“printed circuit board”) 911 when the data analysis unit 911 is electrically coupled to the first electrical contact 960, the second electrical contact 960, and the third electrical contact 960 (see para. [0146]).
	As to Claims 9, Bernstein teaches the following:
wherein the first electrical contact 520, the second electrical contact 520, and the third electrical contact 520 are configured to provide analyte information (see para. [0128]).
	As to Claims 10, Bernstein teaches the following:
wherein the first electrical contact 960, the second electrical contact 960, and the third electrical contact 960 are configured to electrically couple to probes on a data analysis unit (“printed circuit board”) 911 to provide the analyte information to the data analysis unit 911 (see para. [0128] and fig. 9A).
As to Claims 11-19, because the subject matter of claims 11-19 directed to a method is not distinct from the subject matter of claims 1-4 and 6-10 directed to an apparatus, Bernstein teaches claims 11-19 for the same reasons as that provided for the rejection of claims 1-4 and 6-10 above.

	As to Claims 21, Bernstein teaches the following:
A system comprising: 
an apparatus  (“vivo-based analyte monitoring system”) 100 (“Embodiments of the subject disclosure include in vivo analyte monitoring devices, systems, kits, and processes of analyte monitoring and making analyte monitoring devices, systems and kits.”, see para. [0007]) comprising: 
an analyte sensor (“analyte sensor”) 101 configured for contact with a body fluid (“Also shown in FIG. 1 is insertion device 150 that, when operated, transcutaneously positions a portion of analyte sensor 101 through a skin surface and in fluid contact with ISF,…”, see para. [0086]), 
wherein the analyte sensor 101 comprises a first electrode (“working electrode”) 1425 and a second electrode (“counter electrode”) 1426, and 
wherein the analyte sensor  10 is coupled to analyte monitoring circuitry (not labeled, see “circuit” shown in fig. 14B), and 
an on-body unit (“on body electronics”) 110 comprising a housing (“on body housing”) 119 (“FIG. 1 shows an exemplary in vivo-based analyte monitoring system 100 in accordance with embodiments of the present disclosure. As shown, in certain embodiments, analyte monitoring system 100 includes on body electronics 110 electrically coupled to in vivo analyte sensor 101 (a proximal portion of which is shown in FIG. 1) and attached to adhesive layer 140 for attachment on a skin surface on the body of a user. On body electronics 110 includes on body housing 119, that defines an interior compartment.”, see para. [0086]), the housing 119 having 
a first electrical contact (“conductive material”) 520, 
a second electrical contact (“conductive material”) 520, and 
a third electrical contact (“conductive material”) 520 (see para. [0128]), 
wherein the first electrical contact 520 is coupled to a first node (not labeled, on left side of left “resistor-capacitor pair” in fig. 14B) in the analyte monitoring circuitry (not labeled, see “circuit” shown in fig. 14B), the second electrical contact 520 is coupled to a second node (not labeled, between the “two resistor-capacitor pairs” in fig. 14B) in the analyte monitoring circuitry, and the third electrical contact 520 is coupled to a third node (not labeled, on right side of right “resistor-capacitor pair” in fig. 14B) in the analyte monitoring circuitry (“FIG. 14B illustrates such a network, comprising two resistor-capacitor pairs, resistor 1421 in parallel with capacitor 1422, and resistor 1423 in parallel with capacitor 1424, with the two resistor-capacitor pairs connected in a series connection between working electrode 1425 and counter electrode 1426.”, see para. [0172]), and
wherein the first node (not labeled, on left side of left “resistor-capacitor pair” in fig. 14B) is coupled to the first electrode 1425 and the third node (not labeled, on right side of right “resistor-capacitor pair” in fig. 14B) is coupled to the second electrode 1426 (see fig. 14B); and 
a data analysis unit (“printed circuit board”) 911, wherein the apparatus 100 is configured to provide analyte information to the data analysis unit when the data analysis unit 911 is electrically coupled to the first electrical contact 960, the second electrical contact 960, and the third electrical contact 960 (see para. [0146]).
Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 5, neither Bernstein nor the prior art of record teaches the apparatus of claim 3, including the following, in combination with all other limitations of the base claim:
wherein the third electrical contact has a greater radius than the first electrical contact.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/07/2022